 


110 HRES 216 EH: Commending the Juniata College volleyball team for winning the NCAA Division III Women’s Volleyball Championship.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 216 
In the House of Representatives, U. S.,

May 14, 2007
 
RESOLUTION 
Commending the Juniata College volleyball team for winning the NCAA Division III Women’s Volleyball Championship. 
 
 
Whereas the Juniata College volleyball team is one of the great little-known dynasties in college sports; 
Whereas the Juniata College volleyball program has a remarkable 1,100 win and 172 loss record over 30 seasons; 
Whereas Head Coach Larry Bock has the most wins of any coach in the history of NCAA women’s volleyball; 
Whereas during this past season, senior Stephanie Kines was named the Division III Women’s Volleyball Player of the Year, just the second Juniata player to earn that honor; 
Whereas Juniata College did not lose a match in 2006 to a Division III opponent all season, and the team’s only 2006 loss was to Division I Princeton University; 
Whereas Juniata College’s 41 win and 1 loss record during 2006 tied the program record for the fewest losses in a season, and was the team’s first 40-win season since 1997; and 
Whereas Juniata defeated long-time rival Washington University-St. Louis in a thrilling five-game championship match that many described as the best championship match in the history of Division III volleyball: Now, therefore, be it  
 
That 
the House of Representatives— 
(1)commends the Juniata College volleyball team for winning the 2006 NCAA Division III Women’s Volleyball National Championship; and 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication made the Championship possible. 
 
Lorraine C. Miller,Clerk.
